Filed Pursuant to Rule 424(b)(2) Registration No. 333-189888 Pricing Supplement No. WFCELN76-C (to Prospectus and Prospectus Supplement each dated July 23, 2013) Royal Bank of Canada Market Linked Securities - Leveraged Upside Participation to a Cap and Fixed Percentage Buffered DownsidePrincipal at Risk Securities Linked to an International Basket of Exchange Traded Funds, due February 4, 2019 The securities described in this pricing supplement are issued by Royal Bank of Canada (Royal Bank of Canada or the Issuer), and are Senior Global Medium-Term Notes, Series F of the Issuer, as described in the prospectus supplement and prospectus each dated July 23, 2013. Agent: Wells Fargo Securities, LLC. The agent may make sales through its affiliates or selling agents. Principal Amount: Each security will have a principal amount of $1,000. The securities are not principal protected. You may lose up to 90% of the principal amount of the securities. Pricing Date: January 30, 2015 Original Issue Date: February 4, 2015 Valuation Date: January 28, 2019, subject to postponement as described below. Maturity Date: February 4, 2019, subject to postponement as described below. Interest: We will not pay you interest during the term of the securities. Basket: The return on the securities is linked to the performance of a basket (the Basket) consisting of the following two exchange traded funds (the basket components) having the weightings noted in parentheses: the iShares® MSCI EAFE ETF (Bloomberg symbol: EFA) (70.00%); and the iShares® MSCI Emerging Markets ETF (Bloomberg symbol: EEM) (30.00%). Payment at Maturity: The amount you receive at maturity, for each security you own, will depend upon the change in the value of the Basket based on the Final Basket Value relative to the Initial Basket Value (calculated as described in this pricing supplement), and whether or not the Final Basket Value is below the Buffer Value. (i) If the Final Basket Value is greater than the Initial Basket Value, the maturity payment amount per security will equal the lesser of: (a) $1,000 + ($1,000 x Final Basket Value – Initial Basket Value xParticipation Rate); and Initial Basket Value (b) the maximum maturity payment amount (ii) If the Final Basket Value is less than or equal to the Initial Basket Value but greater than or equal to the Buffer Value, the maturity payment amount per security will equal the issue price of $1,000. (iii) If the Final Basket Value is less than the Buffer Value, the maturity payment amount per security will equal: $1,000 –( $1,000 x Buffer Value – Final Basket Value ) Initial Basket Value In such a case, you will lose up to 90% of your principal. Participation Rate: 150% Maximum Maturity Payment Amount: Initial Basket Value: Final Basket Value: The Final Basket Value will be calculated based on the weighted returns of the basket components and will be equal to the product of (i)100 and (ii)an amount equal to 1 plus the sum of: (A) 70.00% of the component return of the iShares® MSCI EAFE ETF; and (B) 30.00% of the component return of the iShares® MSCI Emerging Markets ETF. Buffer Value: 90, which is 90% of the Initial Basket Value. Component Return: The component return of each basket component will be equal to: Final Component Price – Initial Component Price Initial Component Price where, · the Initial Component Price is $61.21 with respect to the iShares® MSCI EAFE ETF and $39.02 with respect to the iShares® MSCI Emerging Markets ETF, each of which was the closing price of the relevant basket component on the pricing date, and · the Final Component Price will be the closing price of the basket component on the valuation date. Listing: The securities will not be listed on any securities exchange. CUSIP Number: 78010U7J0 Our initial estimated value of the securities as of the date of this document is $942.71 per $1,000 in principal amount, which is less than the public offering price.The market value of the securities at any time will reflect many factors, cannot be predicted with accuracy, and may be less than this amount.See “Risk Factors” and “Supplemental Plan of Distribution – Structuring the Securities” for further information. The securities will be unsecured debt obligations of Royal Bank of Canada.Payments on the securities are subject to Royal Bank of Canada’s credit risk, and you will have no ability to pursue any basket component or any securities held by a basket component for payment.If Royal Bank of Canada defaults on its obligations, you could lose your entire investment.No other company or entity will be responsible for payments under the securities or liable to holders of the securities in the event Royal Bank of Canada defaults under the securities.The securities will not be issued by or guaranteed by Wells Fargo Securities, LLC or any of its affiliates. The securities will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. For a detailed description of the terms of the securities, see “Summary Information” beginning on pagePS-2 and “Specific Terms of the Securities” beginning on pagePS-18. Defined terms used in this cover page are defined in “Summary Information” and “Specific Terms of the Securities.” The securities have complex features and investing in the securities involves risks. See “Risk Factors” beginning on pagePS-11. Per Security Total Public Offering Price Underwriting Discount and Commission (1) Proceeds to Royal Bank of Canada (1) The agent will receive an underwriting discount and commission of $29.50 per security. Of that underwriting discount and commission, each dealer that sells securities will receive a selling concession of $15.00 for each security that such dealer sells. Such dealers may include Wells Fargo Advisors, LLC (“WFA”), an affiliate of the agent. In addition to the selling concession allowed to WFA, the agent will pay $0.75 per security of the underwriting discount and commission to WFA as a distribution expense fee for each security sold by WFA. See “Use of Proceeds and Hedging” and “Supplemental Plan of Distribution” in this pricing supplement for information regarding how we may hedge our obligations under the securities. None of the Securities and Exchange Commission, any state securities commission or any other regulatory body has approved or disapproved of the securities or passed upon the adequacy or accuracy of this pricing supplement.Any representation to the contrary is a criminal offense. Wells Fargo Securities The date of this pricing supplement is January 30, 2015 SUMMARY INFORMATION This document is a pricing supplement. This pricing supplement provides specific pricing information in connection with this issuance of securities. This summary includes questions and answers that highlight selected information from this pricing supplement and the accompanying prospectus supplement and prospectus to help you understand the Market Linked Securities - Leveraged Upside Participation to a Cap and Fixed Percentage Buffered Downside Principal at Risk Securities Linked to an International Basket of Exchange Traded Funds, due February 4, 2019 (the securities). You should carefully read this pricing supplement and the accompanying prospectus supplement and prospectus to fully understand the terms of the securities and the tax and other considerations relating to the securities. You should carefully review the section “Risk Factors” in this pricing supplement and the accompanying prospectus supplement and prospectus, which highlight certain risks associated with an investment in the securities, to determine whether an investment in the securities is appropriate for you. Unless otherwise mentioned or unless the context requires otherwise, all references in this pricing supplement to “Royal Bank of Canada”, “we”, “us” and “our” or similar references mean Royal Bank of Canada. Capitalized terms used in this pricing supplement without definition have the meanings given to them in the accompanying prospectus supplement and prospectus. What are the securities? The securities offered by this pricing supplement will be issued by Royal Bank of Canada and will mature on February 4, 2019. The return on the securities will be linked to the performance of a basket (the Basket) of two exchange traded funds (the basket components), which will be weighted as described below. The securities will not bear interest and no other payments will be made until maturity. You may lose up to 90% of your investment in the securities. As discussed in the accompanying prospectus supplement, the securities are debt securities and are part of a series of debt securities entitled “Senior Global Medium-Term Notes, Series F” that Royal Bank of Canada may issue from time to time. The securities will rank equally with all other unsecured and unsubordinated debt of Royal Bank of Canada. For more details, see “Specific Terms of the Securities” beginning on page PS-18. Each security will have a principal amount of $1,000. Each security will be offered at an initial public offering price of $1,000. However, on the pricing date, our initial estimated value of the securities was less than $1,000 per security as a result of certain costs that are included in the initial public offering price.See “Risk Factors—Our initial estimated value of the securities is less than the initial public offering price” and “Supplemental Plan of Distribution—Structuring the Securities.” To the extent a market for the securities exists, you may transfer only whole securities. Royal Bank of Canada will issue the securities in the form of a master global certificate, which is held by The Depository Trust Company, also known as DTC, or its nominee. Direct and indirect participants in DTC will record your ownership of the securities. What is the Basket? The Basket is comprised of the following two basket components, with each basket component having the weighting noted in parentheses: · the iShares® MSCI EAFE ETF (70.00%),an exchange traded fund that seeks to track the MSCI EAFE Index (an equity index that is designed to measure equity performance in developed markets, excluding the United States and Canada); and · the iShares® MSCI Emerging Markets ETF (30.00%), an exchange traded fund that seeks to track the MSCI Emerging Markets Index (an equity index that is designed to measure equity performance in global emerging markets). You should be aware that an investment in the securities does not entitle you to any ownership interest in any basket component or in the common stocks of the companies held by any basket component or included in any Underlying Index (as defined under “The Basket Components” on page PS-26). For a discussion of the basket components, see “The Basket Components” beginning on page PS-26. PS-2 Are the securities principal protected? No, the securities do not guarantee any return of principal at maturity.If the Final Basket Value is less than the Buffer Value, the amount you will receive at maturity will be less than the principal amount of the securities. Accordingly, if the value of the Basket declines below the Buffer Value, you will lose up to 90% of your principal. What will I receive upon maturity of the securities? At maturity, for each security you own, you will receive a cash payment equal to the maturity payment amount. The maturity payment amount to which you will be entitled depends on the percentage change in the value of the Basket calculated based on the Final Basket Value (as defined below) relative to the Initial Basket Value (as defined below) and whether or not the Final Basket Value is below the Buffer Value (as defined below). The maturity payment amount for each security will be determined by the calculation agent as described below: · If the Final Basket Value is greater than the Initial Basket Value, the maturity payment amount per security will equal the lesser of: (a) $1,000 + ($1,000 x Final Basket Value – Initial Basket Value x Participation Rate); and Initial Basket Value (b) the maximum maturity payment amount The Participation Rate is 150%. The maximum maturity payment amount is $1,400 per security. · If the Final Basket Value is equal to or less than the Initial Basket Value but greater than or equal to the Buffer Value, the maturity payment amount per security will equal $1,000. · If the Final Basket Value is less than the Buffer Value, the maturity payment amount per security will equal: $1,000- ( $1,000 Í Buffer Value –Final Basket Value Initial Basket Value ) If the Final Basket Value is less than the Buffer Value, the amount you will receive at maturity will be less than the principal amount of the securities and you will lose up to 90% of your principal. If the Final Basket Value is zero, the maturity payment amount will be $100.00 per security, and you will lose 90% of your principal. The Initial Basket Value is 100. The Final Basket Value will be calculated based on the weighted returns of the basket components and will be equal to the product of (i)100 and (ii)an amount equal to 1 plus the sum of: (A) 70.00% of the component return of the iShares® MSCI EAFE ETF; and (B) 30.00% of the component return of the iShares® MSCI Emerging Markets ETF. The component return of each basket component will be equal to: Final Component Price – Initial Component Price Initial Component Price where, The Initial Component Price is $61.21 with respect to the iShares® MSCI EAFE ETF and $39.02 with respect to the iShares® MSCI Emerging Markets ETF, each of which was the closing price of the relevant basket component on the pricing date. The Final Component Price of each basket component will be determined by the calculation agent and will be its closing price on the valuation date. PS-3 The Buffer Value is 90, which is 90% of the Initial Basket Value. The valuation date is January 28, 2019. However, if that day occurs on a day that is not a trading day (as defined on page PS-22) for a basket component or on a day on which the calculation agent has determined that a market disruption event (as defined under “Specific Terms of the Securities—Market Disruption Event” below) has occurred or is continuing with respect to a basket component, then the valuation date for the affected basket component will be postponed until the next succeeding trading day on which the calculation agent determines that a market disruption event does not occur or is not continuing for the affected basket component; provided that in no event will the valuation date be postponed by more than five trading days.Notwithstanding such a postponement of the valuation date for a particular basket component, the originally scheduled valuation date will remain the valuation date for any basket component not affected by a non-trading day or a market disruption event.If the valuation date for any basket component is postponed, then the maturity date of the securities will be postponed by an equal number of business days. The maturity date will be a business day.In the event the maturity date would otherwise be a date that is not a business day, the maturity date will be postponed to the next succeeding date that is a business day and no interest will accrue or be payable as a result of the postponement. The closing price of a basket component on any trading day will equal the closing price of the basket component or its successor fund (as defined under “Specific Terms of the Securities — Discontinuation of a Basket Component; Adjustments to a Basket Component” below) at the regular weekday close of trading on that trading day, as described in greater detail below under “Specific Terms of the Securities — Closing Price.” In certain circumstances, the closing price will be based on the alternate calculation of a basket component described under “Specific Terms of the Securities — Discontinuation of a Basket Component; Adjustments to a Basket Component” below. You should understand that the opportunity to benefit from the possible increase in the value of the Basket through an investment in the securities is limited because the amount that you receive at maturity will never exceed the maximum maturity payment amount. The maximum maturity payment amount represents a maximum appreciation on the securities of 40% over the principal amount of the securities. If the Final Basket Value is less than the Buffer Value, the amount you will receive at maturity will be less than the principal amount of the securities. Accordingly, if the value of the Basket decreases below the Buffer Value, you will lose up to 90% of your principal. PS-4 Hypothetical Examples Set forth below are four hypothetical examples of the calculation of the maturity payment amount based on hypothetical Final Basket Values and the following terms of the securities (the numbers appearing in the examples below have been rounded for ease of analysis): Initial Basket value: 100 Buffer Value: 90 Maximum maturity payment amount: $1,400 Example 1—The hypothetical Final Basket Value is 70% of the Initial Basket Value, which is below the Buffer Value: Hypothetical Final Basket Value: 70 Maturity payment amount (per security) $1,000 - $1,000 Í ( 90 – 70 ) $800.00 Since the hypothetical Final Basket Value is less than the Initial Basket Value and below the Buffer Value, the amount you will receive at maturity will be equal to the issue price of $1,000 per security minus $1,000 times the difference between the Buffer Value and the hypothetical Final Basket Value, divided by the Initial Basket Value, and you would lose some of your principal. Although the hypothetical Final Basket Value declined by 30% from the Initial Basket Value to the hypothetical Final Basket Value, your total cash payment at maturity would be $800.00 per security, representing a 20% loss of the principal amount of your securities. Example 2—The hypothetical Final Basket Value is 95% of the Initial Basket Value, which is below the Initial Basket Value, but above the Buffer Value: Hypothetical Final Basket Value: 95 Since the hypothetical Final Basket Value is less than the Initial Basket Value but greater than the Buffer Value, the maturity payment amount per security will equal the principal amount of $1,000. Example 3—The hypothetical Final Basket Value is 110% of the Initial Basket Value: Hypothetical Final Basket Value: 110 Maturity payment amount (per security) $1,000 + ($1,000Í ( 110 –100 ) Í150%) $1,000.00+ $150.00 $1,150.00 Since the hypothetical Final Basket Value is greater than the Initial Basket Value, you would receive the principal amount of $1,000 plus 150% times the amount of the percentage change in the value of the Basket times $1,000, subject to the maximum maturity payment amount of $1,400. As the calculation of the maturity payment amount without taking into account the maximum maturity payment amount would generate a result of $1,150.00 per security, your maturity payment amount would not be subject to the maximum maturity payment amount of $1,400 per security. Your total cash payment at maturity would be $1,150.00 per security, representing a 15.00% total return. PS-5 Example 4—The hypothetical Final Basket Value is 140% of the Initial Basket Value: Hypothetical Final Basket Value: 140 Maturity payment amount (per security) $1,000 + ($1,000 Í 140 –100 Í150%) $1,000.00+ $1,600.00 > $1,400 Since the hypothetical Final Basket Value is greater than the Initial Basket Value, you would receive the principal amount of $1,000 plus 150% times the amount of the percentage change in the value of the Basket times $1,000, subject to the maximum maturity payment amount of $1,400. Although the calculation of the maturity payment amount without taking into account the hypothetical maximum maturity payment amount would generate a result of $1,600.00 per security, your maturity payment amount would be limited to $1,400 per security, representing a 40% total return, because the payment on the securities at maturity may not exceed the maximum maturity payment amount. Hypothetical Returns The following table is based on the maximum maturity payment amount of $1,400 and a range of hypothetical Final Basket Values and illustrates: · the hypothetical percentage change from the Initial Basket Value to the hypothetical Final Basket Value; · the hypothetical maturity payment amount per security; and · the hypothetical pre-tax total rate of return to beneficial owners of the securities. The figures below are rounded for ease of analysis and are for purposes of illustration only. The actual maturity payment amount will depend on the actual Final Basket Value as determined by the calculation agent as described in this pricing supplement. PS-6 Hypothetical Final Basket Value Hypothetical Percentage Change from the Initial Basket Value to the Hypothetical Final Basket Value Hypothetical Maturity Payment Amount per Security(1) Hypothetical Pre-
